Title: To Benjamin Franklin from Pierre-André Gargaz, 2 March 1783
From: Gargaz, Pierre André
To: Franklin, Benjamin


MonseigneurA Theze ce 2 mars 1783.
L’aprobation que vous donates, l’anée derniere, a mon projet de Paix perpetuéle, me persuade réelement que vous avez travaillé beaucoup, et trez utilement, pour faire faire la Paix dont on a signé les preliminaires a Londres et a Versailles (selon que j’ai apris par le numero 9 de la Gazete d’avignon) et que vous voudrez bien encore prendre la peine de travailler pour faire adopter ladite Paix perpetuéle.
Plusieurs Pretres françois de l’Eglize Romaine (parmi lesquels se trouve un Eveque d’ici de ces cantons) auxquel j’ai presenté mondit Projet de Paix, trouvent fort mal que j’aie done le titre de Lieutenants de l’Etre supreme aux souverains, parce, disent ils, que ce titre n’est dû qu’au Pape; et que j’aie proposé d’unir tous les souverains sans exception d’aucun, pas meme des Turcs.
Je prends la liberté, Monseigneur, de vous faire cete observation, afin que vous preniez les mesures necessaires, pour que quelqu’un de ces Messieurs, les Pretres Romain, ne vous empechent de reussir a l’etablissement de ladite Paix.

Je crains, Monseigneur, de vous importuner, mais l’ardent desir que j’ai d’etre rehabilité (en consideration de l’honeur et des douceurs de la víe que cela me procureroit infaliblement) est cause que je vous demande, très respectueusement, la grace, Monseigneur, de m’obtenir du Roi, des Lettres de rehabilitation pour etre remis dans le meme Etat que j’etois avant l’arret de 1761 mentioné dans le certificat de Probité ci humblement joint.
L’Eté dernier Mr. le Comte de Vergenes secretaire d’Etat, estima que mondit Projet de Paix pouvoit etre imprimé, je lui en presentai ensuite un exemplaire. Si vous jugiez a propos, Monseigneur, de lui en rafraichir la memoire, et lui parler desdites Letres de Rehabilitation, pour l’auteur dudit Projet, peut etre qu’il vous eviteroit la peine de les demander (en les demandant lui meme) au Roi ou au Garde des sceaux.
Enfin, Monseigneur, pardonez moi s’il vous plait la peine que je vous done, quand ce ne seroit que cele de lire cete longue Letre. Si vous ne jugez pas a propos, par quele raison que ce puisse etre, de m’obtenir lesdites Letres de Rehabilitation, je vous prie de me renvoier le certificat ci inclus. Mon adresse est, a Monsieur Gargaz, a Theze par sisteron en Provence./.
Monseigneur Permetez, je vous en suplíe, que j’insiste a vous demander cete grace avec toute l’instance que votre bonté peut me permetre./.
Gargaz.
